DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “without mechanical disruption”. It is unclear what is meant by “mechanical disruption” and the Specification does not include a definition or example. For purposes of examination, “mechanical disruption” will be interpreted as grinding or milling. Claims 2-12 and 14-15 are rejected by dependence. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2009/080368).
Claim 1. Yang et al. discloses a smoking article with a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (Abstract; Page 5, line 16-Page 6, line 3). The activated carbon is adapted to adsorb constituents of mainstream smoke, including aldehydes, ketones, and other volatile compounds (Page 5, line 34-Page 6, line 3). The activated carbon particles range in size from about 100 microns to about 5 mm (“beads” are interpreted as being round, so the length width and height of the activated carbon beads are the same) (Abstract; Page 5, line 16-Page 6, line 9).
Claim 2. Yang et al. does not disclose that the activated carbon particle comprises binder (Page 5, line 16-Page 6, line 3).
Claims 6 and 7. Yang et al. discloses that the activated carbon particles range in size from about 100 microns to about 5 mm (Page 6, lines 6-9).
Claim 10. Yang et al. discloses that the activated carbon has an appropriate surface area to preferentially adsorb or absorb targeted constituents from smoke. The preferred activated carbon typically has a surface area greater than about 50m2/g, e.g. at least about 100, 200, 500, 1000, or 2000 m2/g (Page 6, lines 17-20).
Claim 11. Yang et al. discloses a filter assembly for a smoking article, wherein the filter assembly comprises the adsorbent 12 dispersed within (Page 1, lines 12-15).
Claim 12. Yang et al. discloses that the cigarette filter comprises a cellulose acetate filter tow, a plasticizer, a plug wrap, an adhesive, and the activated carbon particles (Page 3, lines 11-16 and Page 5, line 16-Page 6, line 3).
Claims 13 and 14. Yang et al. discloses a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (seed). The activated carbon is manufactured by carbonization followed by activation. The activated carbon particles range in size from about 100 microns to about 5 mm (“beads” are interpreted as being round, so the length width and height of the activated carbon beads are the same) (Abstract; Page 5, line 16-Page 6, line 9).
Claim 15. Yang et al. discloses that the activated carbon particles are incorporated into a cigarette filter 10 which is downstream of an attached tobacco rod (Page 4, line 32 – Page 5, line 15; Figure 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2009/080368) in view of Nordskog et al. (US 2016/0128294).
Claim 3. Yang et al. discloses the smoking article of claim 1 but does not explicitly disclose that the activated carbon particle is an ellipsoid.
Nordskog et al. discloses treated plant seeds which are incorporated into tobacco products. The treated plant seed can comprise an edible seed or portion thereof. For example, in various embodiments, the treated plant seed can comprise a seed selected from the group consisting of tobacco seeds, poppy seeds, sesame seeds, sunflower seeds, pumpkin seeds, chia seeds, flax seeds, hemp seeds, papaya seeds, cocoa seeds, and soybean seeds. The seeds are substantially whole (unbroken) seeds. The tobacco product comprising the at least one treated plant seed or portion thereof may be any type of tobacco product, including smoking articles. In smoking articles, the one or more modifying ingredients can be adapted for release into mainstream smoke generated by the smoking article. The treated plant seed or portion thereof can be incorporated, for example, within a filter element of a smoking article comprising a filter element (Abstract; [0008]; [0011]; [0024]). Seeds of a wide range of sizes and shapes can be treated as described herein (e.g., bean-shaped, disc-like, oblong, ovate, etc.) (Nordskog [0024]).

Claim 4. Modified Yang et al. discloses that it is beneficial for the plant seed to be substantially round in shape because round seeds can beneficially provide for good flowability and can be easily manipulated for use in various products (Nordskog [0024]).
Claim 5. Modified Yang et al. discloses that the seeds are substantially whole (unbroken) seeds (Nordskog [0024]) and that the activated carbon is manufactured by carbonization followed by activation (Yang Page 5, lines 30-33).
Claims 8 and 9. Modified Nordskog et al. discloses that the amount of treated plant seeds incorporated within a given article can vary, but will generally not exceed about 10 weight percent and will typically not exceed about 10 weight percent, based on the total dry weight of the smoking article within which the treated plant seed is incorporated. The amount of treated plant seeds incorporated can generally be the amount of treated plant seeds needed for the desired amount of modifying agent to be provided. When the treated plant seed is employed within a smoking article, the amount of seed incorporated typically is at least about 0.5 weight percent, generally at least about 1 weight percent or at least about 2 weight percent, and often at least about 5 weight percent, based on the total dry weight of the smoking article. Typically, such .


Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. 
Regarding the 102 rejection of claims 13-15, Applicant argues that Yang does not disclose the use of activated carbon particles formed from whole seeds without mechanical disruption. Examiner disagrees, as Yang teaches that the activated carbon may be manufactured via the carbonization of olive pits (a whole seed) (Page 5, lines 30-35). Applicant also argues that Yang’s disclosure of particles having a size up to 5 mm applies to granules and not beads. Examiner argues that carbonized olive pits are disclosed in the same paragraph as carbon in the form of granules (Page 5, lines 26-33). Yang teaches that granulated particles range in size from about 100 microns to about 5 mm (Page 6, lines 6-7).
	Applicant further argues that it would not have been obvious to one of ordinary skill in the art to modify Nordskog as taught by Yang. Examiner notes that the particular 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747